Citation Nr: 0409268	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  98-04 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for coronary artery 
disease.  

3.	Entitlement to special monthly compensation based on the 
need for aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January 1936 to January 
1939, March 1942 to February 1946, and from April 1951 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision that, 
among other things, denied entitlement to service connection 
for post-traumatic stress disorder (PTSD) and entitlement to 
service connection for status post coronary artery disease, 
as well as entitlement to special monthly compensation based 
on the need for aid and attendance of another person.  In May 
1998 the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  In July 2003 the veteran appeared and 
gave testimony at an RO hearing before the undersigned Board 
member.  A transcript of this hearing is also of record.


REMAND

During his hearing, the veteran argued that his most recent 
VA examinations were not adequate to determine the severity 
of his service connected disabilities and their effect on 
limiting his activities in regard to his claim for special 
monthly compensation based on the need for aid and attendance 
of another person.  In addition, he and his son, a 
psychologist assert that he has PTSD due to his experience 
while under aerial and rocket bombardment s in London during 
World War II, and that this disorder was a factor in the 
development of his coronary artery disease.  While the record 
contains medical opinions to the contrary, the veteran's 
private treating physician has also opined essentially that 
there is a relationship between the veteran's "military 
related stress" and his coronary artery disease.  Because of 
the veteran's assertions regarding his most recent VA 
examination and the conflicting opinions regarding whether 
the veteran has PTSD as a result of service and coronary 
artery disease that is related to PTSD, the Board believes 
that further VA examinations are warranted prior to further 
appellate consideration of the issues certified for appeal.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  
1.  The RO should ask that the veteran 
furnish a stressor statement that 
contains as much specific information as 
possible regarding claimed in-service 
stressors related to his claim for 
service connection for PTSD.  The RO 
should then furnish the stressor 
statement to the appropriate service 
department in order to seek supporting 
evidence for the reported stressors.

2.  The RO should then afford the veteran 
a psychiatric examination by a 
psychiatrist, if feasible, to determine 
whether he meets the criteria for a 
diagnosis of PTSD.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum to the report.  If the veteran 
meets the criteria for the diagnosis, the 
examiner should specify the stressors 
that support the diagnosis.  Send the 
claims folder to the examiners for review 
and the examiner should state that the 
claims folder has been reviewed.  

3.  The RO should arrange for an aid and 
attendance/housebound examination of the 
veteran for the purpose of ascertaining 
whether his service connected 
disabilities have rendered him unable to 
independently perform the daily functions 
of self-care on a regular basis.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum to the report.  
The examiner should, based on the results 
of examination and the medical evidence 
in the claims file, provide an opinion as 
to whether the veteran's service-
connected disabilities, cause him to be 
bedridden; render him unable to feed 
himself, attend to the wants of nature or 
protect himself from the hazards incident 
to his environment.  Any opinions 
expressed by the examiner should be 
accompanied by a complete rationale.  The 
claims file should be made available to 
the examiner for review and the examiner 
should state that he has reviewed the 
claims folder in his examination report.  

4.  The RO should also afford the veteran 
a cardiac examination to determine the 
etiology of his coronary artery disease.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum to 
the report.  After the examination and 
review of the record, the examiner should 
opine as to whether it is at least as 
likely as not the veteran's coronary 
artery disease was incurred during 
service or within one year following 
final discharge from service in September 
1964.  examiner should opine as to 
whether it is at least as likely as not 
the veteran's coronary artery disease was 
is related to any currently service 
connected disability or to a psychiatric 
disorder.  

5.  Then, the case should then be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




